Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she lost her employment through misconduct. Claimant, when applying for a civil service job which required a high school diploma, indicated that she had such a diploma when in fact she did not. This is conceded by the claimant. Subsequently, the employer discovered this misrepresentation and terminated her employment. The board found that claimant’s willful misrepresentation amounted to misconduct, and since there is substantial evidence to support this decision, it must be upheld (see Matter of Babe [CatherwoodJ 28 AD2d 632). The board was not required to find that the fact that after employment she obtained the necessary diploma mitigated such misrepresentation. Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.